BOYD, Chief Justice,
concurring specialty-
I concur fully in the opinion of the Court that the circuit court’s finding of a taking was properly reversed under the facts shown. However, in my view our judgment against the petitioners is rendered without prejudice to their right to seek to establish in a separate circuit court proceeding that the state’s regulations have deprived them of any and all reasonable use of their land. The fact that the development previously planned and promoted is now impossible due to lack of state regulatory agency approval does not establish a deprivation of all reasonable use of the land but it is still open to the owners to establish such inverse condemnation if they can make the requisite showing at some future time.